Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-20-00562-CV

                                    James D. SCUDDAY,
                                         Appellant

                                               v.

Austin KING, Tierra Linda Ranch Homeowners Association, Jerry Adams, Bob Dockey, Mary
              LaFrance, Tammy Haney, Denise Chambers and Dimas Lopez,
                                     Appellees

                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 14446
                      Honorable Albert D. Pattillo, III, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date, we AFFIRM the trial court’s August
10, 2020 order granting appellees’ no-evidence motion for summary judgment as to appellant
James D. Scudday’s breach of contract, tortious interference, and defamation per se claims; the
August 10, 2020 order granting appellees’ traditional motion for summary judgment as to
Scudday’s ultra vires claims and appellee Bob Dockey’s affirmative defense of limitations; the
August 11, 2020 order granting appellees’ traditional motion for summary judgment as to
Scudday’s claims for declaratory judgment and appellees’ no-evidence motion for summary
judgment on Scudday’s invasion of privacy claims; and the August 11, 2020 Order Denying
Plaintiff’s Motion for Partial Summary Judgment on Suit for Declaratory Judgment.

       We ORDER appellant James D. Scudday to pay the costs of this appeal.

       SIGNED June 22, 2022.


                                                _____________________________
                                                Beth Watkins, Justice